Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         02-AUG-2019
                                                         10:22 AM


                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          EDMUND M. ABORDO,
                   Petitioner/Plaintiff-Appellant,

                                 vs.

                   PATRICIA (AKA) PATTI ANN ICHIDA,
                    Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 18-1-0392)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellant Edmund M. Abordo’s

application for writ of certiorari, filed on July 9, 2019, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, August 2, 2019.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson